Russell, C. J.
This was a suit for alimony and divorce. Upon an interlocutory hearing the trial judge passed an order requiring the defendant to pay alimony of $25 per month until the further order of the court, and the sum of $50 as attorney’s fees. To this ruling the defendant excepted on the ground that the evidence showed that the plaintiff “deserted him without any cause, moved her things out of his room, and went away from the City of Macon, and hasn’t lived with him since.” The testimony for the wife tended to show that she left the defendant on account of his cruel treatment towards her. This was contradicted by the evidence for the defendant. Held, that under repeated rulings of this court the exercise of the discretion of the trial judge in awarding temporary alimony and attorney’s fees upon conflicting evidence will not be disturbed.

Judgment affirmed.


Alt the Justices concur.